Title: To Thomas Jefferson from Thomas Mann Randolph, Jr., 1 February 1792
From: Randolph, Thomas Mann, Jr.
To: Jefferson, Thomas


          
            Dear Sir
            Bizarre Feb: 1. 1792.
          
          We were rendered happy last night by the receipt of a packet containing all your letters and Pollies from the 20th. of November. Since the 28th. of that month on which day we left Monticello they have been accumulating there: they were not sent after us because it was uncertain where we were, and our constant intention of returning in a few days, defeated continually by the kindness of our friends, prevented our taking measures for geting them immediately from Richmond. Yours of Dec: 18. I regret much not having received sooner: I have written to Mr. David Randolph, requesting the information you desire and shall send Bob tomorrow morning with the letter, but my knowledge of Colo. Dicks negligent character makes me fear you will not be satisfied. We set out certainly on the 5. for Monticello, from whence I shall write very particularly, without loss of time. We are all well and never cease to think with the most tender anxiety of your health and Pollies. Your most aff. friend & Servt.,
          
            TMRandolph
          
        